Citation Nr: 0916537	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-39 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a bilateral eye 
disability.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
does not currently have any disability that is a residual of 
malaria.

2.  Refractive error of the eyes is not a disability for VA 
compensation purposes absent a superimposed injury or 
disease.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a bilateral eye 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, ---S.Ct.---, 
2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

When service treatment records are lost or missing, as here, 
VA has a heightened obligation to satisfy the duty to assist.  
The RO has taken all necessary steps to secure service 
treatment records and, given the responses from the military 
records repository noted in a May 2006 memorandum, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).

VA has assisted the appellant in obtaining evidence, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA examinations were not provided in conjunction with the 
Veteran's service connection claims as the evidence of record 
does not warrant them.  See 38 C.F.R. § 3.159(c)(4).  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Refractive error of the eyes is not a 
disability for VA purposes, and there is no evidence of 
record that the Veteran suffers from any residuals of 
malaria.  As such, the veteran has not satisfied the first 
element that there be evidence of a current disability, and 
VA is not required to provide him with VA examinations in 
conjunction with his claims.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain tropical diseases to include malaria may be service 
connected on a presumptive basis if manifested to a 
compensable degree within one year following discharge from 
service or onset of recognized incubation period.  38 
U.S.C.A. § 1112; 38 C.F.R. § 3.309(b).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in- service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran contends that he twice contracted malaria while 
in service in Korea.  As noted above, the Veteran's service 
treatment records are unavailable for review.  However, the 
Veteran has not identified any treatment for malaria, or the 
residuals thereof, at any time following separation from 
service nor has he identified any evidence (treatment or 
examination report) of a current disability that is a 
residual of malaria.  Thus, there is no competent medical 
evidence that the Veteran currently has malaria or any 
residuals of malaria.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. §§ 1110; 1131.  
In the absence of proof of present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Regardless of whether the Veteran suffered from 
malaria in service, in the absence of competent evidence 
establishing a current disability, service connection is not 
warranted.

The Veteran genuinely believes that suffers from the 
residuals of malaria.  The Veteran is competent to comment on 
his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent medical diagnosis on a matter as complex as whether 
any symptoms are the residuals of malaria, and his views are 
of no probative value.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The Veteran also contends that his uncorrected visual acuity 
was 20/20 prior to entrance into service, his vision 
decreased in service, and he was given eyeglasses.  He 
therefore, believes that he is entitled to service connection 
for his loss of visual acuity.  

Refractive errors of the eyes are congenital or developmental 
defects and not disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  In this case, 
there is no medical evidence of record, nor does the Veteran 
contend, that the Veteran sustained a superimposed injury or 
disease in service.

The Veteran's service treatment records are not available.  
The legal standard for proving such claims is not lowered, 
but the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, 
the VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claims was 
undertaken with this duty in mind.  


Although it is unfortunate that the Veteran's service 
treatment records are unavailable, he is not prejudiced in 
this instance as his malaria claim is being denied based on 
the absence of a current disability, and his eye claim is 
being denied because refractive error is not a disability for 
VA compensation purposes.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Service connection for malaria is denied.

Service connection for a bilateral eye disability is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


